mo Oo NY NWN WN &

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26
27
28

DOCUMENT PREPARED

ON RECYCLED Parer

 

Case 3:19-cv-03341-SI Document 25 Filed 06/20/19 Page 1of 3

ROBIN D. BALL (State Bar No. 159686)
NORTON ROSE FULBRIGHT US LLP
555 South Flower Street, Forty-First Floor
Los Angeles, California 90071

Telephone:
Facsimile:
Email:

(213) 892-9200
(213) 892-9494 |

robin.ball@nortonrosefulbright.co

WILLIAM J. LEONE (pro hac vice pending)
SETH KRUGLAK (pro hac vice pending)
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas

New York, New York 10019

Telephone: (212) 318-3000
Facsimile: (212) 318-3400
Email: william.leone@nortonrosefulbright.com
seth.kruglak@nortonrosefulbright.com
Attorneys for Plaintiff
Donald Keith Ellison
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
DONALD KEITH ELLISON, Case No. 3:19-cv-03341-SI
Plaintiff, CERTIFICATE OF SERVICE
v.
UNITED STATES OF AMERICA,
Defendant.

 

 

 

-l-

 

 

CERTIFICATE OF SERVICE

 
NHN pO BN KN BD RO RQ Rw me eet
In nn B&F WW NYO K§ OD BO CO NHN HD CH FP WD HO | &S

28

DOCUMENT PREPARED

ON RECYCLED PAPER

 

 

Case 3:19-cv-03341-SI Document 25 Filed 06/20/19 Page 2 of 3

CERTIFICATE OF SERVICE
I, Evette M. Rodriguez, declare:

_. Lam a citizen of the United States and employed in Los Angeles County,
California. I am over the age of eighteen years and not a party to the within-entitled
action. My business address is 555 South Flower Street, Forty-First Floor, Los
Angeles, California 90071. On June 20, 2019, I served a copy of the within
document(s):

1) STIPULATION REGARDING TRO BRIEFING SCHEDULE AND
HEARING DATE;

2) [EROFOSED ORDER REGARDING TRO BRIEFING SCHEDULE
ND HEARING DATE; AND

3) DECLARATION OF SETH M. KRUGLAK ATTESTING TO THE
FILING OF STIPULATION REGARDING TRO BRIEFING
SCHEDULE AND HEARING DATE

C] by transmitting via facsimile the document(s) listed above to the fax
number(s) set forth below on this date before 5:00 p.m.

by placing the document(s) listed above in a sealed envelope with
postage thereon fully prepaid, in the United States mail at Los Angeles,
California addressed as set forth below.

[x] by placing the document(s) listed above in a sealed Federal Express
envelope and affixing a pre-paid air bill, and causing the envelope to
be delivered to a Federal Express agent for delivery.

by personally delivering the document(s) listed above to the person(s)
at the address(es) set forth below.

C] by transmitting via e-mail or other electronic transmission the
document(s) listed above to the person(s) at the e-mail address(es) set
forth below.

David Countryman

U.S. Attorney’s Office
450 Golden Gate Avenue
San Francisco, CA 94102

-2-
CERTIFICATE OF SERVICE

 

 
DOCUMENT PREPARED

ON RECYCLED PAreR

 

 

Case 3:19-cv-03341-SI Document 25 Filed 06/20/19 Page 3 of 3

Seth Erbe
U.S. Attorney’s Office

Torre Chardon, Suite 1201
350 Carlos Chardon Street

San Juan, PR 00918

Email: seth.a.erbe@usdoj.gov

 

Iam readily familiar with the firm's practice of collection and processing
correspondence for mailing. Under that practice it would be deposited with the

U.S. Postal Service on that same day wit

postage thereon fully prepaid in the

ordinary course of business. I am aware that on motion of the party served, service
is presumed invalid if postal cancellation date or postage meter date is more than
one day after date of deposit for mailing in affidavit.

I declare that 1 am employed in the office of a member of the bar of this court
at whose direction the service was made.

Executed on June 20, 2019, at Los Angeles, California.

74673401.1

satiate”

e Evette M. Rodéipdey

.%-

 

CERTIFICATE OF SERVICE

 
